        Case 5:15-cv-01716-BLF Document 368 Filed 02/05/19 Page 1 of 3



 1   DAVID S. STEUER, State Bar No. 127059
     dsteuer@wsgr.com
 2   MICHAEL B. LEVIN, State Bar No. 172329
     mlevin@wsgr.com
 3   MAURA L. REES, State Bar No. 191698
     mrees@wsgr.com
 4   MATTHEW R. REED, State Bar No. 196305
     mreed@wsgr.com
 5   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 6   650 Page Mill Road
     Palo Alto, California 94304-1050
 7   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 8
     LUCY YEN, State Bar No. 224559
 9   lyen@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
11   New York, New York 10019-6022
     Telephone: (212) 999-5800
12   Facsimile: (212) 999-5899

13   Attorneys for Defendants
     InterDigital, Inc.; InterDigital Communications, Inc.;
14   InterDigital Technology Corporation; IPR Licensing, Inc.;
     and InterDigital Patent Holdings, Inc.
15
                                   UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN JOSE DIVISION
18

19   ASUS COMPUTER INTERNATIONAL; and                 )    Case No.: 15-cv-1716 (BLF)
     ASUSTEK COMPUTER INCORPORATED,                   )
20                                                    )
                     Plaintiffs,                      )    JOINT REQUEST FOR A CASE
21                                                    )    MANAGEMENT CONFERENCE TO
             v.                                       )    BE SCHEDULED ON FEBRUARY
22                                                    )    14, 2019
     INTERDIGITAL, INC.; INTERDIGITAL                 )
23   COMMUNICATIONS, INC.; INTERDIGITAL               )
     TECHNOLOGY CORPORATION; IPR                      )
24   LICENSING, INC.; AND INTERDIGITAL                )
     PATENT HOLDINGS, INC.,                           )
25                                                    )
                     Defendants.                      )
26                                                    )

27

28



     JOINT REQUEST FOR CASE MANAGEMENT CONFERENCE                          CASE NO.: 15-CV-1716 (BLF)
        Case 5:15-cv-01716-BLF Document 368 Filed 02/05/19 Page 2 of 3



 1           Pursuant to Civil Local Rule 16-10(c), InterDigital, Inc., InterDigital Communications,

 2   Inc., InterDigital Technology Corporation, IPR Licensing, Inc., and InterDigital Patent Holdings,

 3   Inc. (collectively, “InterDigital” or “Defendants”) and ASUS Computer International and

 4   ASUSTeK Computer Inc. (collectively, “ASUS” or “Plaintiffs”) hereby request that a Case

 5   Management Conference (“CMC”) be scheduled on February 14, 2019. The parties will be

 6   before the Court during the morning on the same day for a Daubert hearing.

 7           The last CMC in this matter was held on October 27, 2016. The Court issued its order on

 8   the parties’ summary judgment motions on December 20, 2018. Dkt. No. 341. The parties are

 9   scheduled to file motions in limine on March 21, 2019. The Final Pretrial Conference is

10   scheduled for April 4, 2019. Trial is scheduled to start on May 6, 2019.

11           The parties believe that a case management conference would be helpful to the Court and

12   the parties in connection with trial preparation on the disputes that remain between the parties.

13   InterDigital seeks a CMC for February 14, 2019. ASUS joins the motion for a CMC, but ASUS

14   respectfully submits that a CMC would be most efficient if scheduled at a time convenient to the

15   Court closer to, or on the same day as, the April 4, 2019 Final Pretrial Conference because ASUS

16   expects the CMC issues will overlap significantly with motions in limine.

17           The parties are available for the requested conference on Thursday, February 14, 2019.

18   As mentioned, the parties are already scheduled to appear before the Court on their respective

19   Daubert motions on that date. Additionally, the parties are hopeful that scheduling the CMC

20   would minimize burden on the Court.
21           For these reasons, the parties respectfully request that a case management conference be

22   scheduled for February 14, 2019.

23

24   Dated: February 5, 2019                            By: /s/ Lucy Yen

25                                                      Lucy Yen
                                                        Wilson Sonsini Goodrich & Rosati, P.C.
26
                                                        Counsel for Defendants InterDigital
27                                                      Communications, Inc.; InterDigital Technology
                                                        Corporation; IPR Licensing, Inc.; and
28                                                      InterDigital Holdings, Inc.


                                                     -2-
     JOINT REQUEST FOR CASE MANAGEMENT CONFERENCE                                 CASE NO.: 15-CV-1716 (BLF)
        Case 5:15-cv-01716-BLF Document 368 Filed 02/05/19 Page 3 of 3



 1   Dated: February 5, 2019                            By: /s/ Brian R. Nester

 2                                                      Brian R. Nester
                                                        SIDLEY AUSTIN LLP
 3
                                                        Attorneys for Plaintiffs ASUS Computer
 4                                                      International and ASUSTeK Computer
                                                        Incorporated
 5

 6
                                          FILER’S ATTESTATION
 7
             Pursuant to Civil Local Rule 5-1(i)(3), counsel for Defendants InterDigital, Inc.,
 8
     InterDigital Communications, Inc., InterDigital Technology Corporation, IPR Licensing, Inc.,
 9
     and InterDigital Patent Holdings, Inc. has obtained concurrence of Brian R. Nester, counsel for
10
     Plaintiffs ASUS Computer International and ASUSTeK Computer Inc., in the filing of this Joint
11
     Request for a Case Management Conference to be Scheduled on February 14, 2019.
12

13   Dated: February 5, 2019
                                                    By: /s/ Lucy Yen
14
                                                    Lucy Yen
15
                                                    Wilson Sonsini Goodrich & Rosati, P.C.
16
                                                    Counsel for Defendants
17                                                  InterDigital Communications, Inc., InterDigital
                                                    Technology Corporation, IPR Licensing, Inc.,
18                                                  and InterDigital Holdings, Inc.
19

20
21

22

23

24

25

26

27

28


                                                      -3-
     JOINT REQUEST FOR CASE MANAGEMENT CONFERENCE                                 CASE NO.: 15-CV-1716 (BLF)
